DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendments of 21 November 2021, 19 August 2019, and 31 May 2019 has been entered in full.  Claims 1, 6, 12, 14, 16, 47, 99, 111, 115, 121, 123, 125, 159, 176, 178 are amended.  Claims 3-5, 7-11, 13, 15, 17-46, 48, 50-98, 100-103, 105-110, 113, 116-120, 122, 124, 126-151, 155-158, 160-175, 177, and 179-198 are cancelled.
Claims 1, 2, 6, 12, 14, 16, 47, 49, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, 159, 176, and 178 are under consideration in the instant application.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


1.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of T-cell receptor constant chain amino acid sequence are as follows: 
a.  SEQ ID NO: 3010
b.  SEQ ID NO: 3024
c.  SEQ ID NO: 3025
d.  SEQ ID NO: 3046, 3047, 3048
e.  SEQ ID NO: 3049
f.  SEQ ID NO: 3051 or 3052 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 178

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species lack unity of invention because the species of T-cell receptor constant chain amino acid sequence of (a)-(f) do not share the same technical feature.  Each of species (a)-(f) is a structurally and functionally distinct product that has a unique amino acid structure, requiring a unique search of the prior art.


2.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of non-natural TCR antigen binding domain (claim 1, for example) are as follows.  Please note that Applicant is also required to elect a sequence associated with the non-natural binding domain (claims 14, 16, 123, 125) to be considered fully responsive. 
g.  an antibody or antibody fragment
h.  VH domain
i.  VL domain
j.  scFv
k.  SDAB
l.  camelid VHH
m.  monomeric variable region
n. non-immunoglobulin antigen binding scaffold
o.  receptor or fragment thereof
p.  ligand or fragment thereof
q.  bispecific antibody
r.  autoantigen or fragment thereof
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 178

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species lack unity of invention because the species of non-natural TCR antigen binding domain of (g)-(l) do not share the same technical feature.  Each of species (g)-(l) is a structurally and functionally distinct product that has a unique amino acid structure, requiring a unique search of the prior art.


3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of T-cell receptor constant chain mutations (claim 6) are as follows: 
s.  codon-optimization
t.  a nucleic acid sequence of 1-40 modifications of one nucleic acid sequence selected from SEQ ID NOs: 730-772

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 12, 14, 16, 47, 49, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, 159, 176, and 178
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species lack unity of invention because the species of T-cell receptor constant chain mutations of (s)-(t) do not share the same technical feature.  Each of species (s)-(t) is directed to distinct sequences and diverse sequence mutations, requiring a unique search of the prior art.


4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of disease-associated antigens that bind the non-natural TCR antigen binding domain are as follows: 
u.  one of the disease-associated antigens recited in claims 12, 121, and 178

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 16, 99, 104, 111, 112, 114, 115, 125, 152-154, 159, 176

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species lack unity of invention because the species of disease-associated antigens of (u) do not share the same technical feature.  Each of the species of (u) is directed to a structurally distinct antigen that binds distinct receptors, activates/inhibits different signaling pathways, and is associated with diverse diseases and patient populations.


5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of encoded polypeptide sequence (claim 49) are as follows: 
v.  one of SEQ ID NOs: 3135-3235, 3250-3346, 3396, 3401-3403, 3406, 3429-3432, 3435-3439, 3540, 3855-3859, 12431-12489, 12491-12493, 12495-12530, 12534, 13195-13203, 13250, 13267, 13289, 13429-13437, 13483, 13501, and 13523

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 12, 14, 16, 99, 104, 111, 112, 114, 115, 121, 123, 125, 152-154, 159, 176, and 178

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of the species lack unity of invention because the species of encoded polypeptide sequences do not share the same technical feature.  Each of the species is a structurally and functionally distinct product that has a unique amino acid structure that binds distinct and diverse antigens, requiring a unique search of the prior art.  For example, the amino acid sequence of SEQ ID NO: 3135 is 883 amino acids in length while the amino acid sequence of SEQ ID NO: 13483 is 909 amino acids in length.  The sequences only share 71.8% sequence identity to one another (see sequence alignment attached to the instant Office Action as Appendix A).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
10 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        

Appendix A
Qy=instant SEQ ID NO: 3135
Db=instant SEQ ID NO: 13483


Title:          US-16-465-668A-3135
Perfect score:  4607
Sequence:       1 MALPVTALLLPLALLLHAAR..........ADVEVPEGPRTWCMTRKPGA 883

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 909 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-16-465-668A-13483.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    3308   71.8    909  1  US-16-465-668A-13483       Sequence 13483, A


                                    ALIGNMENTS


RESULT 1
US-16-465-668A-13483

  Query Match             71.8%;  Score 3308;  DB 1;  Length 909;
  Best Local Similarity   66.4%;  
  Matches  677;  Conservative   34;  Mismatches   62;  Indels  246;  Gaps   12;

Qy	   1 MALPVTALLLPLALLLHAARPDIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQK 60
              |||||||||||||||||||||                                       
Db          1 MALPVTALLLPLALLLHAARP--------------------------------------- 21

Qy         61 PDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFG 120
                                                                          
Db         22 ------------------------------------------------------------ 21

Qy        121 GGTKLEITLEGKPIPNPLLGLDSTGSGEDLKNVFPPEVAVFEPSEAEISHTQKATLVCLA 180
                      ||||||||||||||||||||||||||||||||||||:|||:|||||||||||
Db         22 --------LEGKPIPNPLLGLDSTGSGEDLKNVFPPEVAVFEPSKAEIAHTQKATLVCLA 73

Qy        181 TGFYPDHVELSWWVNGKEVHSGVCTDPQPLKEQPALNDSRYCLSSRLRVSATFWQNPRNH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         74 TGFYPDHVELSWWVNGKEVHSGVCTDPQPLKEQPALNDSRYCLSSRLRVSATFWQNPRNH 133

Qy        241 FRCQVQFYGLSENDEWTQDRAKPVTQIVSAEAWGRADCGFTSESYQQGVLSATILYEILL 300
              ||||||||||||||||||||||||||||||||||||||| || || ||||||||||||||
Db        134 FRCQVQFYGLSENDEWTQDRAKPVTQIVSAEAWGRADCGITSASYHQGVLSATILYEILL 193

Qy        301 GKATLYAVLVSALVLMAMVKRKDSRGRAKRSGSGATNFSLLKQAGDVEENPGP------- 353
              |||||||||||||||||||||||||||||||||||||||||||||||||||||       
Db        194 GKATLYAVLVSALVLMAMVKRKDSRGRAKRSGSGATNFSLLKQAGDVEENPGPTSMALPV 253

Qy        354 --------------------------------------------GRAMDW---------- 359
                                                           ::: |          
Db        254 TALLLPLALLLHAARPLPVLTQPPSVSVAPGKTARITCGGNNIGSKSVHWYQQKPGQAPV 313

Qy        360 --------------------------------------------IW-------------R 362
                                                          :|             :
Db        314 LVVYDDSDRPSGIPERFSGSNSGNTATLTISRVEAGDEADYYCQVWDSSSDYVVFGGGTK 373

Qy        363 ILFLVGAATGAHSF----EEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPP 418
              :  | |  :|         ||:| :||  :  | :|| ::|  || |   | : |:|| |
Db        374 LTVLGGGGSGGGGSGGGGSEVQLVQSGAEVKKPGESLKISCKGSGYSFTSYWIGWVRQMP 433

Qy        419 RKGLEWLGVIW-GSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHY- 476
               |||||:|:|: |   | |: : : ::||  | | |  :|: :||:  |||:||||:   
Db        434 GKGLEWMGIIYPGDSDTRYSPSFQGQVTISADKSISTAYLQWSSLKASDTAMYYCARQVW 493

Qy        477 -YYGGSYA-------MDYWGQGTSVTVSSRVEQKLISEEDLGSG-DRPDPAVYQLRDSKS 527
               : || |        :| ||||| |||||  ||||||||| |||   |||||||||||||
Db        494 GWQGGMYPRSNWWYNLDSWGQGTLVTVSSTREQKLISEED-GSGIQNPDPAVYQLRDSKS 552

Qy        528 SDKSVCLFTDFDSQTNVSQSKDSDVYITDKCVLDMRSMDFKSNSAVAWSNKSDFACANAF 587
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        553 SDKSVCLFTDFDSQTNVSQSKDSDVYITDKCVLDMRSMDFKSNSAVAWSNKSDFACANAF 612

Qy        588 NNSIIPEDTFFPSPESSCDVKLVEKSFETDTNLNFQNLSVIGFRILLLKVAGFNLLMTLR 647
              ||||||||||||| :  |||||||||||||||||||||||||||||||||||||||||||
Db        613 NNSIIPEDTFFPSSDVPCDVKLVEKSFETDTNLNFQNLSVIGFRILLLKVAGFNLLMTLR 672

Qy        648 LWSSSSRAKRSGSGVKQTLNFDLLKLAGDVESNPGP---HMTEYKPTVRLATRDDVPRAV 704
              ||  ||||||||||||||||||||||||||||||||   |||||||||||||||||||||
Db        673 LW--SSRAKRSGSGVKQTLNFDLLKLAGDVESNPGPSRGHMTEYKPTVRLATRDDVPRAV 730

Qy        705 RTLAAAFADYPATRHTVDPDRHIERVTELQELFLTRVGLDIGKVWVADDGAAVAVWTTPE 764
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        731 RTLAAAFADYPATRHTVDPDRHIERVTELQELFLTRVGLDIGKVWVADDGAAVAVWTTPE 790

Qy        765 SVEAGAVFAEIGPRMAELSGSRLAAQQQMEGLLAPHRPKEPAWFLATVGVSPDHQGKGLG 824
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        791 SVEAGAVFAEIGPRMAELSGSRLAAQQQMEGLLAPHRPKEPAWFLATVGVSPDHQGKGLG 850

Qy        825 SAVVLPGVEAAERAGVPAFLETSAPRNLPFYERLGFTVTADVEVPEGPRTWCMTRKPGA 883
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        851 SAVVLPGVEAAERAGVPAFLETSAPRNLPFYERLGFTVTADVEVPEGPRTWCMTRKPGA 909